Exhibit 10.5

LEASE AGREEMENT

 

THIS LEASE, made this 28th day of June, 2001, between JOHN ARRILLAGA, Trustee,
or his Successor Trustee, UTA dated 7/20/77 (JOHN ARRILLAGA SURVIVOR'S TRUST) as
amended, and RICHARD T. PEERY, Trustee, or his Successor Trustee, UTA dated
7/20/77 (RICHARD T. PEERY SEPARATE PROPERTY TRUST) as amended, hereinafter
called Landlord, and PROTEIN DESIGN LABS, INC., a Delaware corporation,
hereinafter called Tenant.

 

WITNESSETH:

Landlord hereby leases to Tenant and Tenant hereby hires and takes from Landlord
those certain premises (the "Premises") outlined in Red on Exhibit A, attached
hereto and incorporated herein by this reference thereto more particularly
described as follows:

 

A portion of that certain 41,472+ square foot, one-story building located at
34810 Campus Drive, Fremont California 94555, consisting of approximately
11,265+ square feet of space. Said Premises is more particularly shown within
the area outlined in Red on Exhibit A attached hereto. The entire parcel, of
which the Premises is a part, is shown within the area outlined in Green on
Exhibit A attached. The Premises shall be improved by Landlord as shown on
Exhibit B attached hereto, and is leased on an "as-is" basis, in its present
condition, and in the configuration as shown in Red on Exhibit B attached
hereto.

The word "Premises" as used throughout this Lease is hereby defined to include
the nonexclusive use of landscaped areas, sidewalks and driveways in front of or
adjacent to the Premises, and the nonexclusive use of the area directly
underneath or over such sidewalks and driveways. The gross leasable area of the
building shall be measured from outside of exterior walls to outside of exterior
walls, and shall include any atriums, covered entrances or egresses and covered
building loading areas.

Said letting and hiring is upon and subject to the terms, covenants and
conditions hereinafter set forth and Tenant covenants as a material part of the
consideration for this Lease to perform and observe each and all of said terms,
covenants and conditions. This Lease is made upon the conditions of such
performance and observance.

USE
. Tenant shall use the Premises only in conformance with applicable governmental
laws, regulations, rules and ordinances for the purpose of general office, and
storage uses necessary for Tenant to conduct Tenant's business, provided that
such uses shall be in accordance with all current and future applicable
governmental laws and ordinances and zoning restrictions, and for no other
purpose. Tenant shall not do or permit to be done in or about the Premises nor
bring or keep or permit to be brought or kept in or about the Premises anything
which is prohibited by or will in any way increase the existing rate of (or
otherwise affect) fire or any insurance covering the Premises or any part
thereof, or any of its contents, or will cause a cancellation of any insurance
covering the Premises or any part thereof, or any of its contents. Tenant shall
not do or permit to be done anything in, on or about the Premises which will in
any way obstruct or interfere with the rights of other tenants or occupants of
the Premises or neighboring premises or injure or annoy them, or use or allow
the Premises to be used for any improper, immoral, unlawful or objectionable
purpose, nor shall Tenant cause, maintain or permit any nuisance in, on or about
the Premises. No sale by auction shall be permitted on the Premises. Tenant
shall not place any loads upon the floors, walls, or ceiling which endanger the
structure, or place any harmful fluids or other materials in the drainage system
of the building, or overload existing electrical or other mechanical systems. No
waste materials or refuse shall be dumped upon or permitted to remain upon any
part of the Premises or outside of the building in which the Premises are a
part, except in trash containers placed inside exterior enclosures designated by
Landlord for that purpose or inside of the building proper where designated by
Landlord. No materials, supplies, equipment, finished products or semi-finished
products, raw materials or articles of any nature shall be stored upon or
permitted to remain outside the Premises. Tenant shall not place anything or
allow anything to be placed near the glass of any window, door partition or wall
which may appear unsightly from outside the Premises. No loudspeaker or other
device, system or apparatus which can be heard outside the Premises shall be
used in or at the Premises without the prior written consent of Landlord. Tenant
shall not commit or suffer to be committed any waste in or upon the Premises.
Tenant shall indemnify, defend and hold Landlord harmless against any loss,
expense, damage, reasonable attorneys' fees, or liability arising out of failure
of Tenant to comply with any applicable law for which Tenant is obligated to
comply under the terms of this Lease. Tenant shall comply with any covenant,
condition, or restriction ("CC&R's") affecting the Premises. Landlord has
provided a copy of said CC&R's to Tenant. The provisions of this Paragraph are
for the benefit of Landlord only and shall not be construed to be for the
benefit of any Tenant or occupant of the Premises.
TERM
.
 A. The Term of this Lease shall be for a period of THREE (3) years (unless
    sooner terminated as hereinafter provided) and, subject to Paragraphs 2B and
    3, shall commence (the "Commencement Date") on the 1st day of August, 2001
    and end on the 31st day of July, 2004.
 B. Possession of the Premises shall be tendered by Landlord to Tenant and the
    Term of the Lease shall commence when the first of the following occurs:
     a. Upon the occupancy of the Premises by any of Tenant's operating
        personnel; or
     b. When the Tenant Improvements have been substantially completed for
        Tenant's use and occupancy, in accordance and compliance with Exhibit B
        of this Lease Agreement; or
     c. As otherwise agreed in writing.

It is agreed in the event said Lease commences on a date other than the first
day of the month the Term of the Lease will be extended to account for the
number of days in the partial month. The Basic Rent during the resulting partial
month will be pro-rated (for the number of days in the partial month) at the
Basic Rent rate scheduled for the projected Commencement Date as shown in
Paragraph 4A.

POSSESSION
. If Landlord, for any reason whatsoever, cannot deliver possession of said
Premises to Tenant at the commencement of the said Term, as hereinbefore
specified, this Lease shall not be void or voidable; no obligation of Tenant
shall be affected thereby; nor shall Landlord or Landlord's agents be liable to
Tenant for any loss or damage resulting therefrom; but in that event the
commencement and termination dates of the Lease, and all other dates affected
thereby shall be revised to conform to the date of Landlord's delivery of
possession, as specified in Paragraph 2B above. The above is, however, subject
to the provision that the period of delay of delivery of the Premises shall not
exceed
sixty (60)
days from the Commencement Date herein (except those delays caused by Acts of
God, strikes, war, utilities, governmental bodies, weather, unavailable
materials, and delays beyond Landlord's control shall be excluded in calculating
such period) in which instance Tenant, at its option, may, by written notice to
Landlord, terminate this Lease; provided Tenant submits said notice to Landlord
prior to the expiration of said 60 day period.
RENT
.
Basic Rent
. Tenant agrees to pay to Landlord at such place as Landlord may designate
without deduction, offset, prior notice, or demand, and Landlord agrees to
accept as Basic Rent for the Leased Premises the total sum of ONE MILLION ONE
HUNDRED FIFTY FIVE THOUSAND SEVEN HUNDRED EIGHTY NINE AND NO/100 DOLLARS
($1,155,789.00) in lawful money of the United States of America, payable as
follows:

On August 1, 2001, the sum of THIRTY THOUSAND NINE HUNDRED SEVENTY EIGHT AND
75/100 DOLLARS ($30,978.75) shall be due, and a like sum due on the first day of
each month thereafter, through and including July 31, 2002.

On August 1, 2002, the sum of THIRTY TWO THOUSAND ONE HUNDRED FIVE AND 25/100
DOLLARS ($32,105.25) shall be due, and a like sum due on the first day of each
month thereafter, through and including July 1, 2003.

On August 1, 2003, the sum of THIRTY THREE THOUSAND TWO HUNDRED THIRTY ONE AND
75/100 DOLLARS ($33,231.75) shall be due, and a like sum due on the first day of
each month thereafter, through and including July 1, 2004; or until the entire
aggregate sum of ONE MILLION ONE HUNDRED FIFTY FIVE THOUSAND SEVEN HUNDRED
EIGHTY NINE AND NO/100 DOLLARS ($1,155,789.00) has been paid.

 

Time for Payment
. Full monthly Rent is due in advance on the first day of each calendar month.
In the event that the Term of this Lease commences on a date other than the
first day of a calendar month, on the date of commencement of the Term hereof
Tenant shall pay to Landlord as Rent for the period from such date of
commencement to the first day of the next succeeding calendar month that
proportion of the monthly Rent hereunder for the number of days between such
date of commencement and the first day of the next succeeding calendar month. In
the event that the Term of this Lease for any reason ends on a date other than
the last day of a calendar month, on the first day of the last calendar month of
the Term hereof Tenant shall pay to Landlord as Rent for the period from said
first day of said last calendar month to and including the last day of the Term
hereof that proportion of the monthly Rent hereunder for the number of days
between said first day of said last calendar month and the last day of the Term
hereof.
Late Charge
. Notwithstanding any other provision of this Lease, if Tenant is in default in
the payment of Rent as set forth in this Paragraph 4 when due, or any part
thereof, Tenant agrees to pay Landlord, in addition to the delinquent Rent due,
a late charge for each Rent payment in default ten (10) days. Said late charge
shall equal ten percent (10%) of each Rent payment so in default.
Additional Rent
. Beginning with the Commencement Date of the Term of this Lease, Tenant shall
pay to Landlord or to Landlord's designated agent in addition to the Basic Rent
and as Additional Rent the following:
 a. All Taxes relating to the Premises as set forth in Paragraph 13, and
 b. All insurance premiums and deductibles relating to the Premises, as set
    forth in Paragraph 17, and
 c. All charges, costs and expenses, which Tenant is required to pay hereunder,
    together with all interest and penalties, costs and expenses including
    reasonable attorneys' fees and legal expenses, that may accrue thereto in
    the event of Tenant's failure to pay such amounts, and all damages,
    reasonable costs and expenses which Landlord may incur by reason of default
    of Tenant or failure on Tenant's part to comply with the terms of this
    Lease. In the event of nonpayment by Tenant of Additional Rent, Landlord
    shall have all the rights and remedies with respect thereto as Landlord has
    for nonpayment of Rent, and
 d. All prorated costs and expenses related to the Ardenwood Property Owners'
    Association as set forth in Paragraph 46.

The Additional Rent due hereunder shall be paid to Landlord or Landlord's agent
(i) within five days for taxes and insurance and within thirty (30) days for all
other Additional Rent items after presentation of invoice from Landlord or
Landlord's agent setting forth such Additional Rent (notwithstanding anything to
the contrary herein, Landlord shall not be required to submit ongoing monthly
statements to Tenant reflecting amounts owed as Additional Rent) and/or (ii) at
the option of Landlord, Tenant shall pay to Landlord monthly, in advance,
Tenant's prorata share of an amount estimated by Landlord to be Landlord's
approximate average monthly expenditure for such Additional Rent items, which
estimated amount shall be reconciled within one hundred twenty (120) days of the
end of each calendar year or more frequently if Landlord elects to do so at
Landlord's sole and absolute discretion as compared to Landlord's actual
expenditure for said Additional Rent items, with Tenant paying to Landlord, upon
demand, any amount of actual expenses expended by Landlord in excess of said
estimated amount, or Landlord crediting to Tenant (providing Landlord may
withhold any amount thereof required to cure Tenant's default in the performance
of any of the terms, covenants and conditions of this Lease) any amount of
estimated payments made by Tenant in excess of Landlord's actual expenditures
for said Additional Rent Items. Within thirty (30) days after receipt of
Landlord's reconciliation, Tenant shall have the right, at Tenant's sole
expense, to audit, at a mutually convenient time at Landlord's office,
Landlord's records specifically limited to the foregoing expenses. Such audit
must be conducted by Tenant or an independent nationally recognized accounting
firm that is not being compensated by Tenant or other third party on a
contingency fee basis. Tenant shall submit to Landlord a complete copy of said
audit at no expense to Landlord and a written notice stating the results of said
audit, and if such notice by Tenant and the respective audit reveals that
Landlord has overcharged Tenant, and the audit is not challenged by Landlord,
the amount overcharged shall be credited to Tenant's account within thirty (30)
days after completion of Landlord's review and approval of said audit. Landlord
shall make reasonable efforts to respond to Tenant's audit request within ninety
(90) days of receipt of the same; however, in the event that Landlord is unable
to respond within that time period, Landlord shall not have waived its rights to
respond to said audit.

Fixed Management Fee
. Beginning with the Commencement Date of the Term of this Lease, Tenant shall
pay to Landlord, in addition to the Basic Rent and Additional Rent, a fixed
monthly management fee ("Management Fee") equal to three percent (3%) of the
Basic Rent due for each month during the Lease Term.

The reference to "Rent" in this Paragraph 4 includes Basic Rent, Additional
Rent, and fixed Management Fee. The respective obligations of Landlord and
Tenant under this Paragraph shall survive the expiration or other termination of
the Term of this Lease, and if the Term hereof shall expire or shall otherwise
terminate on a day other than the last day of a calendar year, the actual
Additional Rent incurred for the calendar year in which the Term hereof expires
or otherwise terminates shall be determined and settled on the basis of the
statement of actual Additional Rent for such calendar year and shall be prorated
in the proportion which the number of days in such calendar year preceding such
expiration or termination bears to 365.

Place of Payment of Rent
. All Rent hereunder shall be paid to Landlord at the office of Landlord at:
PEERY/ARRILLAGA, FILE 1504, BOX 60000, SAN FRANCISCO, CA 94160, or to such other
person or to such other place as Landlord may from time to time designate in
writing.
Security Deposit
. Concurrently with Tenant's execution of this Lease, Tenant shall deposit with
Landlord the sum of SIXTY SIX THOUSAND FOUR HUNDRED SIXTY THREE AND 50/100
Dollars ($66,463.50). Said sum shall be held by Landlord as a Security Deposit
for the faithful performance by Tenant of all of the terms, covenants, and
conditions of this Lease to be kept and performed by Tenant during the Term
hereof. If Tenant defaults with respect to any provision of this Lease,
including, but not limited to, the provisions relating to the payment of Rent
and any of the monetary sums due herewith, Landlord may (but shall not be
required to) use, apply or retain all or any part of this Security Deposit for
the payment of any other amount which Landlord may spend by reason of Tenant's
default or to compensate Landlord for any other loss or damage which Landlord
may suffer by reason of Tenant's default. If any portion of said Deposit is so
used or applied, Tenant shall, within ten (10) days after written demand
therefor, deposit cash with Landlord in the amount sufficient to restore the
Security Deposit to its original amount. Tenant's failure to do so shall be a
material breach of this Lease. Landlord shall not be required to keep this
Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on such Deposit. If Tenant fully and faithfully performs
every provision of this Lease to be performed by it, the Security Deposit or any
balance thereof shall be returned to Tenant (or at Landlord's option, to the
last assignee of tenant's interest hereunder) at the expiration of the Lease
Term and after Tenant has vacated the Premises; provided, however, that Landlord
may withhold therefrom the amount necessary to cover the cost of restoration of
the Premises if Tenant fails to do so as required under Lease Paragraph 5 and to
cure any then uncured default by Tenant under this Lease. In the event of
termination of Landlord's interest in this Lease, Landlord shall transfer said
Deposit to Landlord's successor in interest whereupon Tenant agrees to release
Landlord from liability for the return of such Deposit or the accounting
therefor.

ACCEPTANCE AND SURRENDER OF PREMISES
. By entry hereunder, Tenant accepts the Premises as being in good and sanitary
order, condition and repair and accepts the building and improvements included
in the Premises in their present condition and without representation or
warranty by Landlord as to the condition of such building or as to the use or
occupancy which may be made thereof. Any exceptions to the foregoing must be by
written agreement executed by Landlord and Tenant. Tenant agrees on the last day
of the Lease Term, or on the sooner termination of this Lease, to surrender the
Premises promptly and peaceably to Landlord in good condition and repair (damage
by Acts of God, fire, normal wear and tear excepted), with all interior walls
painted, or cleaned so that they appear freshly painted, and repaired or
replaced, if damaged; all floors cleaned and waxed; all carpets cleaned and
shampooed; all broken, marred or nonconforming acoustical ceiling tiles
replaced; all windows washed; the air conditioning and heating systems serviced
by a reputable and licensed service firm and in good operating condition and
repair; the plumbing and electrical systems and lighting in good order and
repair, including replacement of any burned out or broken light bulbs or
ballasts; the lawn and shrubs in good condition including the replacement of any
dead or damaged plantings; the sidewalk, driveways and parking areas in good
order, condition and repair (said landscaping, sidewalks, driveways and parking
areas are considered Common Areas of the Parcel and shall be maintained by
Landlord throughout the Term of the Lease; however Tenant shall be responsible
for its proportionate share of any maintenance, repairs, and/or replacements
which are completed during the Lease Term); together with all alterations,
additions, and improvements which may have been made, in, to, or on the Premises
(except moveable trade fixtures installed at the expense of Tenant) except that
Tenant shall ascertain from Landlord within thirty (30) days before the end of
the Term of this Lease whether Landlord desires to have the Premises or any part
or parts thereof restored to their condition and configuration as when the
Premises were delivered to Tenant and if Landlord shall so desire, then Tenant
shall restore said Premises or such part or parts thereof before the end of this
Lease at Tenant's sole cost and expense. Tenant, on or before the end of the
Term or sooner termination of this Lease, shall remove all of Tenant's personal
property and trade fixtures from the Premises, and all property not so removed
on or before the end of the Term or sooner termination of this Lease shall be
deemed abandoned by Tenant and title to same shall thereupon pass to Landlord
without compensation to Tenant. Landlord may, upon termination of this Lease,
remove all moveable furniture and equipment so abandoned by Tenant, at Tenant's
sole cost, and repair any damage caused by such removal at Tenant's sole cost.
Upon surrender of the Premises to Landlord, Tenant shall provide Landlord with
keys for all interior locking doors and Tenant agrees to pay to Landlord the
cost of Landlord re-keying (i) all exterior doors (including mechanical rooms)
and (ii) all interior doors with locks to which Tenant is not able to provide
Landlord keys. If Tenant has installed a cardkey system, Tenant shall also be
responsible for the costs Landlord incurs in replacing the doors and/or door
frames in which such cardkey system was installed and removing any and all
equipment and wiring related thereto. If the Premises be not surrendered at the
end of the Term or sooner termination of this Lease, Tenant shall indemnify
Landlord against loss or liability resulting from the delay by Tenant in so
surrendering the Premises including, without limitation, any claims made by any
succeeding Tenant founded on such delay. Nothing contained herein shall be
construed as an extension of the Term hereof or as a consent of Landlord to any
holding over by Tenant. The voluntary or other surrender of this Lease or the
Premises by Tenant or a mutual cancellation of this Lease shall not work as a
merger and, at the option of Landlord, shall either terminate all or any
existing subleases or subtenancies or operate as an assignment to Landlord of
all or any such subleases or subtenancies.
"AS-IS" BASIS
. Subject only to Landlord making the improvements shown on
Exhibit B
attached hereto, it is hereby agreed that the Premises leased hereunder is
leased strictly on an "as-is" basis and in its present condition, and in the
configuration as shown on
Exhibit B
attached hereto, and by reference made a part hereof. Subject to Landlord's
maintenance of the Common Areas of the Building and Parcel pursuant to Paragraph
11 below, it is specifically agreed between the parties that after Landlord
makes the interior improvements as shown on
Exhibit B
, Landlord shall not be required to make, nor be responsible for any cost, in
connection with any repair, restoration, and/or improvement to the Premises in
order for this Lease to commence, or thereafter, throughout the Term of this
Lease. Notwithstanding anything to the contrary within this Lease, Landlord
makes no warranty or representation of any kind or nature whatsoever as to the
condition or repair of the Premises, nor as to the use or occupancy which may be
made thereof.
ALTERATIONS AND ADDITIONS
. Tenant shall not make, or suffer to be made, any alteration or addition to the
Premises, or any part thereof, without the written consent of Landlord first had
and obtained by Tenant (such consent not to be unreasonably withheld), but at
the cost of Tenant, and any addition to, or alteration of, the Premises, except
moveable furniture and trade fixtures, shall at once become a part of the
Premises and belong to Landlord. Landlord reserves the right to approve all
contractors and mechanics proposed by Tenant to make such alterations and
additions. As a condition to Landlord granting its consent to any alterations,
Tenant shall deliver plans and specifications for Landlord's review and
approval, and within five business days of completion of said alterations,
Tenant shall deliver to Landlord an original 1/8" scaled sepia or an other
electronic format as solely determined by Landlord. Tenant shall retain title to
all moveable furniture and trade fixtures placed in the Premises. All heating,
lighting, electrical, air conditioning, security systems, floor to ceiling
partitioning, drapery, carpeting, and floor installations made by Tenant,
together with all property that has become an integral part of the Premises,
shall not be deemed trade fixtures. Tenant agrees that it will not proceed to
make such alteration or additions, without having obtained consent from Landlord
to do so, and until five (5) days from the receipt of such consent, in order
that Landlord may post appropriate notices to avoid any liability to contractors
or material suppliers for payment for Tenant's improvements. Tenant will at all
times permit such notices to be posted and to remain posted until the completion
of work. Tenant shall, if required by Landlord, secure at Tenant's own cost and
expense, a completion and lien indemnity bond, satisfactory to Landlord, for
such work. Tenant further covenants and agrees that any mechanic's lien filed
against the Premises for work claimed to have been done for, or materials
claimed to have been furnished to Tenant, will be discharged by Tenant, by bond
or otherwise, within ten (10) days after notice of filing thereof, at the cost
and expense of Tenant. Any exceptions to the foregoing must be made in writing
and executed by both Landlord and Tenant.
RULES AND REGULATIONS AND COMMON AREA
. Subject to the terms and conditions of this Lease and such Rules and
Regulations as Landlord may from time to time prescribe, Tenant and Tenant's
employees, invitees and customers shall, in common with other occupants of the
Parcel/Building in which the premises are located, and their respective
employees, invitees and customers, and others entitled to the use thereof, have
the non-exclusive right to use the access roads, parking areas, and facilities
provided and designated by Landlord for the general use and convenience of the
occupants of the Parcel/Building in which the Premises are located, which areas
and facilities are referred to herein as "Common Area". This right shall
terminate upon the termination of this Lease. Landlord reserves the right from
time to time to make changes in the shape, size, location, amount and extent of
Common Area. Landlord further reserves the right to promulgate such reasonable
rules and regulations relating to the use of the Common Area, and any part or
parts thereof, as Landlord may deem appropriate for the best interests of the
occupants of the Parcel/Building. Such Rules and Regulations may be amended by
Landlord from time to time, with or without advance notice, and all amendments
shall be effective upon delivery of a copy to Tenant. Landlord shall not be
responsible to Tenant for the non- performance by any other tenant or occupant
of the Parcel/Building of any of said Rules and Regulations.

Landlord shall operate, manage and maintain the Common Area. The manner in which
the Common Area shall be maintained and the expenditures for such maintenance
shall be at the discretion of Landlord.

PARKING
. Tenant shall have the right to the nonexclusive use of sixty two (62) parking
spaces in the common parking area of the building. Tenant agrees that Tenant,
Tenant's employees, agents, representatives, and/or invitees shall not use
parking spaces in excess of said 62 parking spaces allocated to Tenant
hereunder. Landlord shall have the right, at Landlord's sole discretion, to
specifically designate the location of Tenant's parking spaces within the common
parking area of the building in the event of a dispute among the tenants
occupying the building referred to herein, in which event Tenant agrees that
Tenant, Tenant's employees, agents, representatives and/or invitees shall not
use any parking spaces other than those parking spaces specifically designated
by Landlord for Tenant's use. Said parking spaces, if specifically designated by
Landlord to Tenant, may be relocated by Landlord at any time, and from time to
time. Landlord reserves the right, at Landlord's sole discretion, to rescind any
specific designation of parking spaces, thereby returning Tenant's parking
spaces to the common parking area. Landlord shall give Tenant written notice of
any change in Tenant's parking spaces. Tenant shall not, at any time, park, or
permit to be parked, any trucks or vehicles adjacent to the loading area so as
to interfere in any way with the use of such areas, nor shall Tenant, at any
time, park or permit the parking of Tenant's trucks and other vehicles or the
trucks and vehicles of Tenant's suppliers or others, in any portion of the
common areas not designated by Landlord for such use by Tenant. Tenant shall not
park nor permit to be parked, any inoperative vehicles or equipment on any
portion of the common parking area or other common areas of the building. Tenant
agrees to assume responsibility for compliance by its employees with the parking
provision contained herein. If Tenant or its employees park in other than
designated parking areas, then Landlord may charge Tenant, as an additional
charge, and Tenant agrees to pay Ten Dollars ($10.00) per day for each day or
partial day each such vehicle is parking in any area other than that designated.
Tenant hereby authorizes Landlord, at Tenant's sole expense, to tow away from
the building any vehicle belonging to Tenant or Tenant's employees parked in
violation of these provisions, or to attach violation stickers or notices to
such vehicles. Tenant shall use the parking area for vehicle parking only and
shall not use the parking areas for storage.

 

TENANT MAINTENANCE
. Tenant shall, at its sole cost and expense, keep and maintain the Premises
(including appurtenances) and every part thereof in a high standard of
maintenance and repair, and in good and sanitary condition. Subject to
Landlord's maintenance of the Common Areas of the Building and Parcel pursuant
to Paragraph 11 below, Tenant's maintenance and repair responsibilities herein
referred to include, but are not limited to, janitorization, plumbing systems
within the non-common areas of the Premises (such as water and drain lines,
sinks), electrical systems within the non-common areas of the Premises (such as
outlets, lighting fixtures, lamps, bulbs, tubes, ballasts), heating and
air-conditioning controls within the non-common areas of the Premises (such as
mixing boxes, thermostats, time clocks, supply and return grills), non-common
elevators (if any), and all interior improvements within the Premises including
but not limited to: wall coverings, window coverings, acoustical ceilings, vinyl
tile, carpeting, partitioning, doors (both interior and exterior, including
closing mechanisms, latches, locks), skylights (if any), automatic fire
extinguishing systems, and all other interior improvements of any nature
whatsoever. Tenant agrees to provide carpet shields under all rolling chairs or
to otherwise be responsible for wear and tear of the carpet caused by such
rolling chairs if such wear and tear exceeds that caused by normal foot traffic
in surrounding areas. Areas of excessive wear shall be replaced at Tenant's sole
expense upon Lease termination. Tenant hereby waives all rights hereunder, and
benefits of, subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code and under any similar law, statute or ordinance now or
hereafter in effect.
EXPENSES OF OPERATION, MANAGEMENT, AND MAINTENANCE OF THE COMMON AREAS OF THE
PARCEL AND BUILDING IN WHICH THE PREMISES ARE LOCATED
. As Additional Rent and in accordance with Paragraph 4D of this Lease, Tenant
shall pay to Landlord Tenant's proportionate share (calculated on a square
footage or other equitable basis as calculated by landlord) of all expenses of
operation, management, maintenance and repair of the Common Areas of the Parcel
including, but not limited to, license, permit, and inspection fees; security;
utility charges associated with exterior landscaping and lighting (including
water and sewer charges); all charges incurred in the maintenance and
replacement of landscaped areas, lakes, parking lots and paved areas (including
repairs, replacement, resealing and restriping), sidewalks, driveways,
maintenance, repair and replacement of all fixtures and electrical, mechanical
and plumbing systems; supplies, materials, equipment and tools; the cost of
capital expenditures which have the effect of reducing operating expenses,
provided, however, that in the event Landlord makes such capital improvements,
Landlord may amortize its investment in said improvements (together with
interest at the rate of fifteen (15%) percent per annum on the unamortized
balance) as an operating expense in accordance with standard accounting
practices, provided, that such amortization is not at a rate greater than the
anticipated savings in the operating expenses.

As Additional Rent and in accordance with Paragraph 4D of this Lease, Tenant
shall pay its proportionate share (calculated on a square footage or other
equitable basis as calculated by Landlord) of the cost of operation (including
common utilities), management, maintenance, and repair of the building
(including structural and common areas such as lobbies, restrooms, janitor's
closets, hallways, elevators, mechanical and telephone rooms, stairwells,
entrances, spaces above the ceilings and janitorization of said common areas) in
which the Premises are located. The maintenance items herein referred to
include, but are not limited to, all windows, window frames, plate glass,
glazing, truck doors, main plumbing systems of the building (such as water drain
lines, sinks, toilets, faucets, drains, showers and water fountains), main
electrical systems (such as panels and conduits), heating and air-conditioning
systems (such as compressors, fans, air handlers, ducts, boilers, heaters),
structural elements and exterior surfaces of the building; store fronts, roof,
downspouts, building common area interiors (such as wall coverings, window
coverings, floor coverings and partitioning), ceilings, building exterior doors,
skylights (if any), automatic fire extinguishing systems, and elevators (if
any); license, permit and inspection fees; security, supplies, materials,
equipment and tools; the cost of capital expenditures which have the effect of
reducing operating expenses, provided, however, that in the event Landlord makes
such capital improvements, Landlord may amortize its investment in said
improvements (together with interest at the rate of fifteen (15%) percent per
annum on the unamortized balance) as an operating expense in accordance with
standard accounting practices, provided, that such amortization is not at a rate
greater than the anticipated savings in the operating expenses. Tenant hereby
waives all rights hereunder, and benefits of, subsection 1 of Section 1932 and
Sections 1941 and 1942 of the California Civil Code and under any similar law,
statute or ordinance now or hereafter in effect.

"Additional Rent" as used herein shall not include Landlord's debt repayments;
cost for the installation of partitioning or any other tenant improvements for
third party tenants; cost of attracting third party tenants; depreciation;
interest; or executive salaries.

UTILITIES OF THE BUILDING IN WHICH THE PREMISES ARE LOCATED
. As Additional Rent and in accordance with Paragraph 4D of this Lease Tenant
shall pay its proportionate share (calculated on a square footage or other
equitable basis as calculated by Landlord) of the cost of all utility charges
such as water, gas, electricity, (telephone, telex and other electronic
communications service, if applicable) sewer service, waste pick-up and any
other utilities, materials or services furnished directly to the building in
which the Premises are located, including, without limitation, any temporary or
permanent utility surcharge or other exactions whether or not hereinafter
imposed.

Landlord shall not be liable for and Tenant shall not be entitled to any
abatement or reduction of rent by reason of any interruption or failure of
utility services to the Premises when such interruption or failure is caused by
accident, breakage, repair, strikes, lockouts, or other labor disturbances or
labor disputes of any nature, or by any other cause, similar or dissimilar,
beyond the reasonable control of Landlord.

Provided that Tenant is not in default in the performance or observance of any
of the terms, covenants or conditions of this Lease to be performed or observed
by it, Landlord shall furnish to the Premises between the hours of 8:00 am and
6:00 pm, Mondays through Fridays (holidays excepted) and subject to the rules
and regulations of the Common Area hereinbefore referred to, reasonable
quantities of water, gas and electricity suitable for the intended use of the
Premises and heat and air-conditioning required in Landlord's judgment for the
comfortable use and occupation of the Premises for such purposes. Tenant agrees
that at all times it will cooperate fully with Landlord and abide by all
regulations and requirements that Landlord may prescribe for the proper
functioning and protection of the building heating, ventilating and air-
conditioning systems. Whenever heat generating machines, equipment, or any other
devices (including exhaust fans) are used in the Premises by Tenant which affect
the temperature or otherwise maintained by the air-conditioning system, Landlord
shall have the right to install supplementary air-conditioning units in the
Premises and the cost thereof, including the cost of installation and the cost
of operation and maintenance thereof, shall be paid by Tenant to Landlord upon
demand by Landlord. Tenant will not, without the written consent of Landlord,
use any apparatus or device in the Premises (including, without limitation),
electronic data processing machines or machines using current in excess of 110
Volts which will in any way increase the amount of electricity, gas, water or
air-conditioning usually furnished or supplied to premises being used as general
office space, or connect with electric current (except through existing
electrical outlets in the Premises), or with gas or water pipes any apparatus or
device for the purposes of using electric current, gas, or water. If Tenant
shall require water, gas, or electric current in excess of that usually
furnished or supplied to premises being used as general office space, Tenant
shall first obtain the written consent of Landlord, which consent shall not be
unreasonably withheld and Landlord may cause an electric current, gas or water
meter to be installed in the Premises in order to measure the amount of electric
current, gas or water consumed for any such excess use. The cost of any such
meter and of the installation, maintenance and repair thereof, all charges for
such excess water, gas and electric current consumed (as shown by such meters
and at the rates then charged by the furnishing public utility); and any
additional expense incurred by Landlord in keeping account of electric current,
gas, or water so consumed shall be paid by Tenant, and Tenant agrees to pay
Landlord therefor promptly upon demand by Landlord.

TAXES
.
 A. As Additional Rent and in accordance with Paragraph 4D of this Lease, Tenant
    shall pay to Landlord, monthly in advance or as they become due, pursuant to
    statements submitted by Landlord, Tenant's proportionate share (which pro
    rata share shall be allocated to the Leased Premises by square footage or
    other equitable basis, as calculated by Landlord) of all Real Property Taxes
    relating to the Premises accruing with respect to the Premises during the
    Term of this Lease and the Extended Term (if any). The term "Real Estate
    Taxes" shall also include supplemental taxes related to the period of
    Tenant's Lease Term whenever levied, including any such taxes that may be
    levied after the Lease Term has expired. In the event the Premises leased
    hereunder consist of only a portion of the entire tax parcel, Tenant shall
    pay to Landlord monthly in advance or as they become due, pursuant to
    statements submitted to Tenant by Landlord, Tenant's proportionate share of
    such real estate taxes allocated to the Leased Premises by square footage or
    other reasonable basis as calculated and determined by Landlord. If the tax
    billing pertains 100% to the Leased Premises, and Landlord chooses to have
    Tenant pay said real estate taxes directly to the Tax Collector, then in
    such event it shall be the responsibility of Tenant to obtain the tax and
    assessments bills and pay, prior to delinquency, the applicable real
    property taxes and assessments pertaining to the Leased Premises, and
    failure to receive a bill for taxes and/or assessments shall not provide a
    basis for cancellation of or non-responsibility for payment of penalties for
    nonpayment or late payment by Tenant. The term "Real Property Taxes", as
    used herein, shall mean (i) all taxes, assessments, levies and other charges
    of any kind or nature whatsoever, general and special, foreseen and
    unforeseen (including all installments of principal and interest required to
    pay any general or special assessments for public improvements and any
    increases resulting from reassessments caused by any change in ownership of
    the Premises) now or hereafter imposed by any governmental or
    quasi-governmental authority or special district having the direct or
    indirect power to tax or levy assessments, which are levied or assessed
    against, or with respect to the value, occupancy or use of, all or any
    portion of the Premises (as now constructed or as may at any time hereafter
    be constructed, altered, or otherwise changed) or Landlord's interest
    therein; any improvements located within the Premises (regardless of
    ownership); the fixtures, equipment and other property of Landlord, real or
    personal, that are an integral part of and located in the Premises; or
    parking areas, public utilities, or energy within the Premises; (ii) all
    charges, levies or fees imposed by reason of environmental regulation or
    other governmental control of the Premises and (iii) all costs and fees
    (including reasonable attorneys' fees) incurred by Landlord in reasonably
    contesting any Real Property Tax and in negotiating with public authorities
    as to any Real Property Tax. If at any time during the Term of this Lease
    the taxation or assessment of the Premises prevailing as of the Commencement
    Date of this Lease shall be altered so that in lieu of or in addition to any
    Real Property Tax described above there shall be levied, assessed or imposed
    (whether by reason of a change in the method of taxation or assessment,
    creation of a new tax or charge, or any other cause) an alternate or
    additional tax or charge (i) on the value, use or occupancy of the Premises
    or Landlord's interest therein or (ii) on or measured by the gross receipts,
    income or rentals from the Premises, on Landlord's business of leasing the
    Premises, or computed in any manner with respect to the operation of the
    Premises, then any such tax or charge, however designated, shall be included
    within the meaning of the term "Real Property Taxes" for purposes of this
    Lease. If any Real Property Tax is based upon property or rents unrelated to
    the Premises, then only that part of such Real Property Tax that is fairly
    allocable to the Premises shall be included within the meaning of the term
    "Real Property Taxes." Notwithstanding the foregoing, the term "Real
    Property Taxes" shall not include estate, inheritance, gift or franchise
    taxes of Landlord or the federal or state net income tax imposed on
    Landlord's income from all sources.
    Taxes on Tenant's Property
    . Tenant shall be liable for and shall pay ten days before delinquency,
    taxes levied against any personal property or trade fixtures placed by
    Tenant in or about the Premises. If any such taxes on Tenant's personal
    property or trade fixtures are levied against Landlord or Landlord's
    property or if the assessed value of the Premises is increased by the
    inclusion therein of a value placed upon such personal property or trade
    fixtures of Tenant and if Landlord, after written notice to Tenant, pays the
    taxes based on such increased assessment, which Landlord shall have the
    right to do regardless of the validity thereof, but only under proper
    protest if requested by Tenant, Tenant shall within five (5) days after
    demand, as the case may be, repay to Landlord the taxes so levied against
    Landlord, or the proportion of such taxes resulting from such increase in
    the assessment; provided that in any such event Tenant shall have the right,
    in the name of Landlord and with Landlord's full cooperation, to bring suit
    in any court of competent jurisdiction to recover the amount of such taxes
    so paid under protest, and any amount so recovered shall belong to Tenant.

ASSESSMENT CREDITS
. The demised property herein may be subject to a special assessment levied by
the City of Fremont as part of an Improvement District. As a part of said
special assessment proceedings (if any), additional bonds were or may be sold
and assessments were or may be levied to provide for construction contingencies
and reserve funds. Interest shall be earned on such funds created for
contingencies and on reserve funds which will be credited for the benefit of
said assessment district. To the extent surpluses are created in said district
through unused contingency funds, interest earnings or reserve funds, such
surpluses shall be deemed the property of Landlord. Notwithstanding that such
surpluses may be credited on assessments otherwise due against the Leased
Premises, Tenant shall pay to Landlord, as Additional Rent if, and at the time
of any such credit of surpluses, an amount equal to all such surpluses so
credited. For example: if (i) the property is subject to an annual assessment of
$1,000.00, and (ii) a surplus of $200.00 is credited towards the current year's
assessment which reduces the assessment amount shown on the property tax bill
from $1,000.00 to $800.00, Tenant shall, upon receipt of notice from Landlord,
pay to Landlord said $200.00 credit as Additional Rent.
LIABILITY INSURANCE
. Tenant, at Tenant's expense, agrees to keep in force during the Term of this
Lease a policy of commercial general liability insurance with combined single
limit coverage of not less than Two Million Dollars ($2,000,000) per occurrence
for bodily injury and property damage occurring in, on or about the Premises,
including parking and landscaped areas. Such insurance shall be primary and
noncontributory as respects any insurance carried by Landlord. The policy or
polices effecting such insurance shall name Landlord as additional insureds, and
shall insure any liability of Landlord, contingent or otherwise, as respects
acts or omissions of Tenant, its agents, employees or invitees or otherwise by
any conduct or transactions of any of said persons in or about or concerning the
Premises, including any failure of Tenant to observe or perform any of its
obligations hereunder; shall be issued by an insurance company admitted to
transact business in the State of California; and shall provide that the
insurance effected thereby shall not be canceled, except upon thirty (30) days'
prior written notice to Landlord. A certificate of insurance of said policy
shall be delivered to Landlord. If, during the Term of this Lease, in the
considered opinion of Landlord's Lender, insurance advisor, or counsel, the
amount of insurance described in this Paragraph 15 is not adequate, Tenant
agrees to increase said coverage to such reasonable amount as Landlord's Lender,
insurance advisor, or counsel shall deem adequate.
TENANT'S PERSONAL PROPERTY INSURANCE AND WORKMAN'S COMPENSATION INSURANCE
. Tenant shall maintain a policy or policies of fire and property damage
insurance in "all risk" form with a sprinkler leakage endorsement insuring the
personal property, inventory, trade fixtures, and leasehold improvements within
the Leased Premises for the full replacement value thereof. The proceeds from
any of such policies shall be used for the repair or replacement of such items
so insured.

Tenant shall also maintain a policy or policies of workman's compensation
insurance and any other employee benefit insurance sufficient to comply with all
laws.

PROPERTY INSURANCE
. Landlord shall purchase and keep in force, and as Additional Rent and in
accordance with Paragraph 4D of this Lease, Tenant shall pay to Landlord (or
Landlord's agent if so directed by Landlord) Tenant's proportionate share
(allocated to the Leased Premises by square footage or other equitable basis as
calculated and determined by Landlord) of the deductibles on insurance claims
and the cost of, policy or policies of insurance covering loss or damage to
and/or destruction of the Premises (excluding routine maintenance and repairs
and incidental damage or destruction caused by accidents or vandalism for which
Tenant is responsible under Paragraph 10) in the amount of the full replacement
value thereof, providing protection against those perils included within the
classification of "all risks" insurance and flood and/or earthquake insurance,
if available, plus a policy of rental income insurance in the amount of one
hundred (100%) percent of twelve (12) months Basic Rent, plus sums paid as
Additional Rent. If such insurance cost is increased due to Tenant's use of the
Premises, Tenant agrees to pay to Landlord the full cost of such increase.
Tenant shall have no interest in nor any right to the proceeds of any insurance
procured by Landlord for the Premises.

In addition and notwithstanding anything to the contrary in this Paragraph 17,
each party to this Lease hereby waives all rights of recovery against the other
party or its officer, employees, agents and representatives for loss or damage
to its property or the property of others under its control, arising from any
cause insured against under the fire and extended coverage (excluding, however,
any loss resulting from Hazardous Material contamination of the Property)
required to be maintained by the terms of this Lease Agreement to the extent
full reimbursement of the loss/claim is received by the insured party. Each
party required to carry property insurance hereunder shall cause the policy
evidencing such insurance to include a provision permitting such release of
liability ("waiver of subrogation endorsement") provided, however, that if the
insurance policy of either releasing party prohibits such waiver, then this
waiver shall not take effect until consent to such waiver is obtained; provided,
however, that if the insurance policy of either releasing party prohibits such
waiver, then this waiver shall not take effect until consent to such waiver is
obtained. If such waiver is so prohibited, the insured party affected shall
promptly notify the other party thereof. In the event the waivers are issued to
the parties and are not valid under current policies and/or subsequent insurance
policies, the non-complying party will provide, to the other party, 30 days
advance notification of the cancellation of the subrogation waiver, in which
case neither party will provide such subrogation waiver thereafter and this
Paragraph will be null and void. The foregoing waiver of subrogation shall not
include any loss resulting from Hazardous Material contamination of the Property
or any insurance coverage relating thereto.

INDEMNIFICATION
. Landlord shall not be liable to Tenant and Tenant hereby waives all claims
against Landlord for any injury to or death of any person or damage to or
destruction of property in or about the Premises by or from any cause
whatsoever, including, without limitation, gas, fire, oil, electricity or
leakage of any character from the roof, walls, basement or other portion of the
Premises but excluding, however, the willful misconduct or negligence of
Landlord, its agents, servants, employees, invitees or contractors of which
negligence Landlord has knowledge and reasonable time to correct. Except as to
injury to persons or damage to property to the extent arising from the willful
misconduct or the negligence of Landlord, its agents, servants, employees,
invitees, or contractors, Tenant shall hold Landlord harmless from and defend
Landlord against any and all expenses, including reasonable attorneys' fees, in
connection therewith, arising out of any injury to or death of any person or
damage to or destruction of property occurring in, on or about the Premises, or
any part thereof, from any cause whatsoever, accruing and/or occurring during
the Term of this Lease.
COMPLIANCE
. Tenant, at its sole cost and expense, shall promptly comply with all laws,
statutes, ordinances and governmental rules, regulations or requirements now or
hereafter in effect; with the requirements of any board of fire underwriters or
other similar body now or hereafter constituted; and with any direction or
occupancy certificate issued pursuant to law by any public officer; provided,
however, that no such failure shall be deemed a breach of the provisions if
Tenant, immediately upon notification, commences to remedy or rectify said
failure. The judgment of any court of competent jurisdiction or the admission of
Tenant in any action against Tenant, whether Landlord be a party thereto or not,
that Tenant has violated any such law, statute, ordinance or governmental rule,
regulation, requirement, direction or provision, shall be conclusive of that
fact as between Landlord and Tenant. Tenant shall, at its sole cost and expense,
comply with any and all requirements pertaining to said Premises, of any
insurance organization or company, necessary for the maintenance of reasonable
fire and public liability insurance covering requirements pertaining to said
Premises.
LIENS
. Tenant shall keep the Premises free from any liens arising out of any work
performed, materials furnished or obligation incurred by Tenant. In the event
that Tenant shall not, within ten (10) days following notice of the imposition
of such lien, cause the same to be released of record, Landlord shall have, in
addition to all other remedies provided herein and by law, the right, but no
obligation, to cause the same to be released by such means as it shall deem
proper, including payment of the claim giving rise to such lien. All sums paid
by Landlord for such purpose, and all expenses incurred by it in connection
therewith, shall be payable to Landlord by Tenant on demand with interest at the
prime rate of interest as quote by the Bank of America.
ASSIGNMENT AND SUBLETTING
.
 A. Tenant shall not assign, transfer, or hypothecate the leasehold estate under
    this Lease, or any interest therein, and shall not sublet the Premises, or
    any part thereof, or any right or privilege appurtenant thereto, or suffer
    any other person or entity to occupy or use the Premises, or any portion
    thereof, without, in each case, the prior written consent of Landlord which
    consent will not be unreasonably withheld. As a condition for granting this
    consent to any assignment, transfer, or subletting, Landlord shall require
    that (i) the sublease be a triple net sublease and that the basic rent due
    under any such sublease be no less than the then current market rent with
    annual increases at the then prevailing market rent, (ii) that the sublease
    shall not provide for subtenant to have an option to extend the term of the
    sublease or an option to expand the sublet space, and (iii) Tenant pay
    Landlord monthly throughout the term of any approved sublease, as Additional
    Rent (and therefore subject to the terms of Paragraph 4.C ("Late Charge")
    and Paragraph 24 ("Bankruptcy and Default"), all rents and/or additional
    consideration due Tenant from its assignees, transferees, or subtenants in
    excess of the Rent payable by Tenant to Landlord hereunder for the assigned,
    transferred and/or subleased space ("Excess Rent"). Tenant shall, by thirty
    (30) days written notice, advise Landlord of its intent to assign or
    transfer Tenant's interest in the Lease or sublet the Premises or any
    portion thereof for any part of the Term hereof. Within thirty (30) days
    after receipt of said written notice, Landlord may, in its sole discretion,
    elect to terminate this Lease as to the portion of the Premises described in
    Tenant's notice on the date specified in Tenant's notice by giving written
    notice of such election to terminate. If no such notice to terminate is
    given to Tenant within said thirty (30) day period, Tenant may proceed to
    locate an acceptable sublessee, assignee, or other transferee for
    presentment to Landlord for Landlord's approval, all in accordance with the
    terms, covenants, and conditions of this Paragraph 21. If Tenant intends to
    sublet the entire Premises and Landlord elects to terminate this Lease, this
    Lease shall be terminated on the date specified in Tenant's notice. If,
    however, this Lease shall terminate pursuant to the foregoing with respect
    to less than all the Premises, the Rent, as defined and reserved hereinabove
    shall be adjusted on a pro rata basis to the number of square feet retained
    by Tenant, and this Lease as so amended shall continue in full force and
    effect. In the event Tenant is allowed to assign, transfer or sublet the
    whole or any part of the Premises, with the prior written consent of
    Landlord, no assignee, transferee or subtenant shall assign or transfer this
    Lease, either in whole or in part, or sublet the whole or any part of the
    Premises, without also having obtained the prior written consent of
    Landlord. A consent of Landlord to one assignment, transfer, hypothecation,
    subletting, occupation or use by any other person shall not release Tenant
    from any of Tenant's obligations hereunder or be deemed to be a consent to
    any subsequent similar or dissimilar assignment, transfer, hypothecation,
    subletting, occupation or use by any other person. Any such assignment,
    transfer, hypothecation, subletting, occupation or use without such consent
    shall be void and shall constitute a breach of this Lease by Tenant and
    shall, at the option of Landlord exercised by written notice to Tenant,
    terminate this Lease. The leasehold estate under this Lease shall not, nor
    shall any interest therein, be assignable for any purpose by operation of
    law without the written consent of Landlord. As a condition to its consent,
    Landlord shall require Tenant to pay all expenses in connection with the
    sublease and/or assignment, and Landlord shall require Tenant's subtenant,
    assignee or transferee (or other assignees or transferees) to assume in
    writing all of the obligations under this Lease and for Tenant to remain
    liable to Landlord under the Lease. Notwithstanding the above, in no event
    shall Landlord consent to a sub-sublease.
 B. Notwithstanding the foregoing, Landlord and Tenant agree that it shall not
    be unreasonable for Landlord to refuse to consent to a proposed assignment,
    sublease or other transfer ("Proposed Transfer") if the Premises or any
    other portion of the Property would become subject to additional or
    different Government Requirements as a direct or indirect consequence of the
    Proposed Transfer and/or the Proposed Transferee's use and occupancy of the
    Premises and the Property. However, Landlord may, in its sole discretion,
    consent to such a Proposed Transfer where Landlord is indemnified by Tenant
    and (i) Subtenant or (ii) Assignee, in form and substance satisfactory to
    Landlord's counsel, by Tenant and/or Proposed Transferee from and against
    any and all costs, expenses, obligations and liability arising out of the
    Proposed Transfer and/or the Proposed Transferee's use and occupancy of the
    Premises and the Property.
 C. Any and all sublease agreement(s) between Tenant and any and all
    subtenant(s) (which agreements must be consented to by Landlord, pursuant to
    the requirements of this Lease) shall contain the following language:

"If Landlord and Tenant jointly and voluntarily elect, for any reason
whatsoever, to terminate the Master Lease prior to the scheduled Master Lease
termination date, then this Sublease (if then still in effect) shall terminate
concurrently with the termination of the Master Lease. Subtenant expressly
acknowledges and agrees that (1) the voluntary termination of the Master Lease
by Landlord and Tenant and the resulting termination of this Sublease shall not
give Subtenant any right or power to make any legal or equitable claim against
Landlord, including without limitation any claim for interference with contract
or interference with prospective economic advantage, and (2) Subtenant hereby
waives any and all rights it may have under law or at equity against Landlord to
challenge such an early termination of the Sublease, and unconditionally
releases and relieves Landlord, and its officers, directors, employees and
agents, from any and all claims, demands, and/or causes of action whatsoever
(collectively, "Claims"), whether such matters are known or unknown, latent or
apparent, suspected or unsuspected, foreseeable or unforeseeable, which
Subtenant may have arising out of or in connection with any such early
termination of this Sublease. Subtenant knowingly and intentionally waives any
and all protection which is or may be given by Section 1542 of the California
Civil Code which provides as follows: "A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with debtor.

The term of this Sublease is therefore subject to early termination. Subtenant's
initials here below evidence (a) Subtenant's consideration of and agreement to
this early termination provision, (b) Subtenant's acknowledgment that, in
determining the net benefits to be derived by Subtenant under the terms of this
Sublease, Subtenant has anticipated the potential for early termination, and (c)
Subtenant's agreement to the general waiver and release of Claims above.

 

Initials: _________ Initials: _________"

Subtenant Tenant

 

 

SUBORDINATION AND MORTGAGES
. In the event Landlord's title or leasehold interest is now or hereafter
encumbered by a deed of trust, upon the interest of Landlord in the land and
buildings in which the demised Premises are located, to secure a loan from a
lender (hereinafter referred to as "Lender") to Landlord, Tenant shall, at the
request of Landlord or Lender, execute in writing an agreement (in form
reasonably acceptable to Tenant), subordinating its rights under this Lease to
the lien of such deed of trust, or, if so requested, agreeing that the lien of
Lender's deed of trust shall be or remain subject and subordinate to the rights
of Tenant under this Lease. Notwithstanding any such subordination, Tenant's
possession under this Lease shall not be disturbed if Tenant is not in default
and so long as Tenant shall pay all Rent and observe and perform all of the
provisions set forth in this Lease and any subordination agreement shall reflect
the agreement of the Lender to the same.
ENTRY BY LANDLORD
. Landlord reserves, and shall at all reasonable times after at least twenty
four (24) hours notice (except in emergencies) have the right to enter the
Premises to inspect them; to perform any services to be provided by Landlord
hereunder; to make repairs or provide any services to a contiguous tenant(s) (if
any); to submit the Premises to prospective purchasers, mortgagers or tenants;
to post notices of non- responsibility; and to alter, improve or repair the
Premises or other parts of the building, all without abatement of Rent, and may
erect scaffolding and other necessary structures in or through the Premises
where reasonably required by the character of the work to be performed;
provided, however that the business of Tenant shall be interfered with to the
least extent that is reasonably practical. Any entry to the Premises by Landlord
for the purposes provided for herein shall not under any circumstances be
construed or deemed to be a forcible or unlawful entry into or a detainer of the
Premises or an eviction, actual or constructive, of Tenant from the Premises or
any portion thereof.
BANKRUPTCY AND DEFAULT
. The commencement of a bankruptcy action or liquidation action or
reorganization action or insolvency action or an assignment of or by Tenant for
the benefit of creditors, or any similar action undertaken by Tenant, or the
insolvency of Tenant, shall, at Landlord's option, constitute a breach of this
Lease by Tenant. If the trustee or receiver appointed to serve during a
bankruptcy, liquidation, reorganization, insolvency or similar action elects to
reject Tenant's unexpired Lease, the trustee or receiver shall notify Landlord
in writing of its election within thirty (30 days after an order for relief in a
liquidation action or within thirty (30) days after the commencement of any
action.

Within thirty (30) days after the court approval of the assumption of this
Lease, the trustee or receiver shall cure (or provide adequate assurance to the
reasonable satisfaction of Landlord that the trustee or receiver shall cure) any
and all previous defaults under the unexpired Lease and shall compensate
Landlord for all actual pecuniary loss and shall provide adequate assurance of
future performance under said Lease to the reasonable satisfaction of Landlord.
Adequate assurance of future performance, as used herein, includes, but shall
not be limited to: (i) assurance of source and payment of Rent, and other
consideration due under this Lease; (ii) assurance that the assumption or
assignment of this Lease will not breach substantially any provision, such as
radius, location, use, or exclusivity provision, in any agreement relating to
the above described Premises.

Nothing contained in this section shall affect the existing right of Landlord to
refuse to accept an assignment upon commencement of or in connection with a
bankruptcy, liquidation, reorganization or insolvency action or an assignment of
Tenant for the benefit of creditors or other similar act. Nothing contained in
this Lease shall be construed as giving or granting or creating an equity in the
demised Premises to Tenant. In no event shall the leasehold estate under this
Lease, or any interest therein, be assigned by voluntary or involuntary
bankruptcy proceeding without the prior written consent of Landlord. In no event
shall this Lease or any rights or privileges hereunder be an asset of Tenant
under any bankruptcy, insolvency or reorganization proceedings.

The failure to perform or honor any covenant, condition or representation made
under this Lease shall constitute a default under this Lease by Tenant upon
expiration of the appropriate grace period hereinafter provided. Tenant shall
have a period of five (5) days from the date of written notice from Landlord
within which to cure any default in the payment of Rent or adjustment thereto.
Tenant shall have a period of thirty (30) days from the date of written notice
from Landlord within which to cure any other non-monetary default under this
Lease; provided, however, that with respect to non-monetary defaults not
involving Tenant's failure to pay Basic Rent or Additional Rent, Tenant shall
not be in default if (i) more than thirty (30) days is required to cure such
non-monetary default and (ii) Tenant commences cure of such default as soon as
reasonably practicable after receiving written notice of such default from
Landlord and thereafter continuously and with due diligence prosecutes such cure
to completion. Upon an uncured default of this Lease by Tenant, Landlord shall
have the following rights and remedies in addition to any other rights or
remedies available to Landlord at law or in equity:

 a. The rights and remedies provided for by California Civil Code Section 1951.2
    including but not limited to, recovery of the worth at the time of award of
    the amount by which the unpaid Rent for the balance of the Term after the
    time of award exceeds the amount of rental loss for the same period that
    Tenant proves could be reasonably avoided, as computed pursuant to
    subsection (b) of said Section 1951.2. Any proof by Tenant under
    subparagraphs (2) and (3) of Section 1951.2 of the California Civil Code of
    the amount of rental loss that could be reasonably avoided shall be made in
    the following manner: Landlord and Tenant shall each select a licensed real
    estate broker in the business of renting property of the same type and use
    as the Premises and in the same geographic vicinity. Such two real estate
    brokers shall select a third licensed real estate broker, and the three
    licensed real estate brokers so selected shall determine the amount of the
    Rent loss that could be reasonably avoided from the balance of the Term of
    this Lease after the time of award. The decision of the majority of said
    licensed real estate brokers shall be final and binding upon the parties
    hereto.
 b. The rights and remedies provided by California Civil Code Section which
    allows Landlord to continue the Lease in effect and to enforce all of its
    rights and remedies under this Lease, including the right to recover Rent as
    it becomes due, for so long as Landlord does not terminate Tenant's right to
    possession; acts of maintenance or preservation, efforts to relet the
    Premises, or the appointment of a receiver upon Landlord's initiative to
    protect its interest under this Lease shall not constitute a termination of
    Tenant's right to possession.
    The right to recover that portion of any leasing commission paid by Lessor
    in connection with this Lease applicable to the unexpired Term of this
    Lease.
 c. The right to terminate this Lease by giving notice to Tenant in accordance
    with applicable law.
 d. To the extent permitted by law, the right and power to enter the Premises
    and remove therefrom all persons and property, to store such property in a
    public warehouse or elsewhere at the cost of and for the account of Tenant,
    and to sell such property and apply such proceeds therefrom pursuant to
    applicable California law. Landlord may from time to time sublet the
    Premises or any part thereof for such term or terms (which may extend beyond
    the Term of this Lease) and at such Rent and such other terms as Landlord in
    its reasonable sole discretion may deem advisable, with the right to make
    alterations and repairs to the Premises. Upon each subletting, (i) Tenant
    shall be immediately liable to pay Landlord, in addition to indebtedness
    other than Rent due hereunder, the reasonable cost of such subletting,
    including, but not limited to, reasonable attorneys' fees, and any real
    estate commissions actually paid, and the cost of such reasonable
    alterations and repairs incurred by Landlord and the amount, if any, by
    which the Rent hereunder for the period of such subletting (to the extent
    such period does not exceed the Term hereof) exceeds the amount to be paid
    as Rent for the Premises for such period or (ii) at the option of Landlord,
    rents received from such subletting shall be applied first to payment of
    indebtedness other than Rent due hereunder from Tenant to Landlord; second,
    to the payment of any costs of such subletting and of such alterations and
    repairs; third, to payment of Rent due and unpaid hereunder; and the
    residue, if any, shall be held by Landlord and applied in payment of future
    Rent as the same becomes due hereunder. If Tenant has been credited with any
    Rent to be received by such subletting under option (i) and such Rent shall
    not be promptly paid to Landlord by the subtenant(s), or if such rentals
    received from such subletting under option (ii) during any month be less
    than that to be paid during the month by Tenant hereunder, Tenant shall pay
    any such deficiency to Landlord. Such deficiency shall be calculated and
    paid monthly. No taking possession of the Premises by Landlord shall be
    construed as an election on its part to terminate this Lease unless a
    written notice of such intention be given to Tenant. Notwithstanding any
    such subletting without termination, Landlord may at any time hereafter
    elect to terminate this Lease for such previous breach.
 e. The right to have a receiver appointed for Tenant upon application by
    Landlord, to take possession of the Premises and to apply any rental
    collected from the Premises and to exercise all other rights and remedies
    granted to Landlord pursuant to subparagraph (e) above.

ABANDONMENT
. Tenant shall not vacate or abandon the Premises at any time during the Term of
this Lease and if Tenant shall abandon, vacate or surrender said Premises, or be
dispossessed by the process of law, or otherwise, any personal property
belonging to Tenant and left on the Premises shall be deemed to be abandoned, at
the option of Landlord, except such property as may be mortgaged to Landlord.
Notwithstanding the above, Tenant shall not be in default under the Lease if it
leaves all or any part of Premises vacant so long as (i) Tenant is performing
all of its other obligations under the Lease including the obligation to pay
Rent (ii) Tenant provides on-site security during normal business hours for
those parts of the Premises left vacant, (iii) such vacancy does not materially
and adversely affect the validity or coverage of any policy of insurance carried
by Landlord with respect to the Premises, and (iv) the utilities and heating and
ventilation systems are operated and maintained to the extent necessary to
prevent damage to the Premises or its systems.
DESTRUCTION
. In the event the Premises are destroyed in whole or in part from any cause,
except for routine maintenance and repairs and incidental damage and destruction
caused from vandalism and accidents for which Tenant is responsible under
Paragraph 10, Landlord may, at its option:

(a) Rebuild or restore the Premises to their condition prior to the damage or
destruction, or

(b) Terminate this Lease (providing that the Premises is damaged to the extent
of 33 1/3% or more of the replacement cost, exclusive of footings, foundations
and floor slabs).

If Landlord does not give Tenant notice in writing within thirty (30) days from
the destruction of the Premises of its election to either rebuild and restore
them, or to terminate this Lease, Landlord shall be deemed to have elected to
rebuild or restore them, in which event Landlord agrees, at its expense except
for any deductible, which is the responsibility of the Tenant, promptly to
rebuild or restore the Premises to their condition prior to the damage or
destruction. Tenant shall be entitled to a reduction in Rent from the date of
such damage or destruction, provided Tenant is not using any portion of such
damaged area, while such repair is being made in the proportion that the area of
the Premises rendered untenantable by such damage bears to the total area of the
Premises. If Landlord initially estimates that the rebuilding or restoration
will exceed 180 days or if Landlord does not complete the rebuilding or
restoration within one hundred eighty (180) days following the date of
destruction (such period of time to be extended for delays caused by the fault
or neglect of Tenant or because of Acts of God, acts of public agencies, labor
disputes, strikes, fires, freight embargos, rainy or stormy weather, inability
to obtain materials, supplies or fuels, acts of contractors or subcontractors,
or delay of the contractors or subcontractors due to such causes or other
contingencies beyond the control of Landlord), then Tenant shall have the right
to terminate this Lease by giving written notice to Landlord within five days
following the date Tenant receives Landlord's written notice stating that the
restoration will exceed 180 days. Regardless of whether Landlord and/or Tenant
elects to terminate the Lease early as provided herein, Tenant shall remain
liable for the insurance deductible as it relates to the Leased Premises.
Notwithstanding anything herein to the contrary, Landlord's obligation to
rebuild or restore shall be limited to the building and interior improvements
constructed by Landlord as they existed as of the Commencement Date of the Lease
and shall not include restoration of Tenant's trade fixtures, equipment,
merchandise, or any improvements, alterations or additions made by Tenant to the
Premises, which Tenant shall forthwith replace or fully repair at Tenant's sole
cost and expense provided this Lease is not canceled according to the provisions
above.

Unless this Lease is terminated pursuant to the foregoing provisions, this Lease
shall remain in full force and effect. Tenant hereby expressly waives the
provision of Section 1932, Subdivision 2, in Section 1933, Subdivision 4 of the
California Civil Code.

In any event that the building in which the Premises are situated is damaged or
destroyed to the extent of not less than 33 1/3% of the replacement cost
thereof, Landlord may elect to terminate this Lease, whether the Premises be
injured or not. Notwithstanding anything to the contrary herein, Landlord may
terminate this lease in the event of an uninsured event or if insurance proceeds
are insufficient to cover one hundred percent of the rebuilding costs net of the
deductible.

EMINENT DOMAIN
. If all or any part of the Premises shall be taken by any public or
quasi-public authority under the power of eminent domain or conveyance in lieu
thereof, this Lease shall terminate as to any portion of the Premises so taken
or conveyed on the date when title vests in the condemnor, and Landlord shall be
entitled to any and all payment, income, rent, award, or any interest therein
whatsoever which may be paid or made in connection with such taking or
conveyance, and Tenant shall have no claim against Landlord or otherwise for the
value of any unexpired Term of this Lease. Notwithstanding the foregoing
sentence, any compensation specifically awarded Tenant for loss of business,
Tenant's personal property, moving costs or loss of goodwill, shall be and
remain the property of Tenant.

If any action or proceeding is commenced for such taking of the Premises or any
part thereof, or if Landlord is advised in writing by any entity or body having
the right or power of condemnation of its intention to condemn the Premises or
any part thereof, then Landlord shall have the right to terminate this Lease by
giving Tenant written notice thereof within sixty (60) days of the date of
receipt of said written advice, or commencement of said action or proceeding, or
taking conveyance, which termination shall take place as of the first to occur
of the last day of the calendar month next following the month in which such
notice is given or the date on which title to the Premises shall vest in the
condemnor.

In the event of such a partial taking or conveyance of the Premises, if the
portion of the Premises taken or conveyed is so substantial that the Tenant can
no longer reasonably conduct its business, Tenant shall have the privilege of
terminating this Lease within sixty (60) days from the date of such taking or
conveyance, upon written notice to the Landlord of its intention so to do, and
upon giving of such notice this Lease shall terminate on the last day of the
calendar month next following the month in which such notice is given, upon
payment by Tenant of the Rent from the date of such taking or conveyance to the
date of termination.

If a portion of the Premises be taken by condemnation or conveyance in lieu
thereof and neither Landlord nor Tenant shall terminate this Lease as provided
herein, this Lease shall continue in full force and effect as to the part of the
Premises not so taken or conveyed, and the Rent herein shall be apportioned as
of the date of such taking or conveyance so that thereafter the Rent to be paid
by Tenant shall be in the ratio that the area of the portion of the Premises not
so taken or conveyed bears to the total area of the Premises prior to such
taking.

SALE OR CONVEYANCE BY LANDLORD
. In the event of a sale or conveyance of the Premises or any interest therein,
by any owner of the reversion then constituting Landlord, the transferor shall
thereby be released from any further liability upon any of the terms, covenants
or conditions (express or implied) herein contained in favor of Tenant, and in
such event, insofar as such transfer is concerned, Tenant agrees to look solely
to the responsibility of the successor in interest of such transferor in and to
the Premises and this Lease. This Lease shall not be affected by any such sale
or conveyance, and Tenant agrees to attorn to the successor in interest of such
transferor.
ATTORNMENT TO LENDER OR THIRD PARTY
. In the event the interest of Landlord in the land and buildings in which the
Leased Premises are located (whether such interest of Landlord is a fee title
interest or a leasehold interest) is encumbered by deed of trust, and such
interest is acquired by the lender or any third party through judicial
foreclosure or by exercise of a power of sale at private trustee's foreclosure
sale, Tenant hereby agrees to attorn to the purchaser at any such judicial
foreclosure or foreclosure sale and to recognize such purchaser as the Landlord
under this Lease. In the event the lien of the deed of trust securing the loan
from a Lender to Landlord is prior and paramount to the Lease, this Lease shall
nonetheless continue in full force and effect for the remainder of the unexpired
Term hereof, at the same rental herein reserved and upon all the other terms,
conditions and covenants herein contained.
HOLDING OVER
. Any holding over by Tenant after expiration or other termination of the Term
of this Lease with the written consent of Landlord delivered to Tenant shall not
constitute a renewal or extension of the Lease or give Tenant any rights in or
to the Leased Premises except as expressly provided in this Lease. Any holding
over after the expiration or other termination of the Term of this Lease, with
the consent of Landlord, shall be construed to be a tenancy from month to month,
on the same terms and conditions herein specified insofar as applicable except
that the monthly Basic Rent shall be increased to an amount equal to two hundred
(200%) percent of the monthly Basic Rent required during the last month of the
Lease term; provided, however, that the monthly Rent shall be prorated based on
the actual number of days in the month for any partial month of the holding
over.
CERTIFICATE OF ESTOPPEL
. Tenant shall at any time within ten (10) days of receipt of notice from
Landlord execute, acknowledge and deliver to Landlord a statement in writing (i)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect) and the date to which the
Rent and other charges are paid in advance, if any, and (ii) acknowledging that
there are not, to Tenant's knowledge, any uncured defaults on the part of
Landlord hereunder, or specifying such defaults, if any, are claimed. Any such
statement may be conclusively relied upon by any prospective purchaser or
encumbrancer of the Premises. Tenant's failure to deliver such statement within
such time shall be conclusive upon Tenant that this Lease is in full force and
effect, without modification except as may be represented by Landlord; that
there are no uncured defaults in Landlord's performance, and that not more than
one month's Rent has been paid in advance.
CONSTRUCTION CHANGES
. It is understood that the description of the Premises and the location of
ductwork, plumbing and other facilities therein are subject to such minor
changes as Landlord or Landlord's architect determines to be desirable in the
course of construction of the Premises, and no such changes shall affect this
Lease or entitle Tenant to any reduction of Rent hereunder or result in any
liability of Landlord to Tenant. Landlord does not guarantee the accuracy of any
drawings supplied to Tenant and verification of the accuracy of such drawings
rests with Tenant.
RIGHT OF LANDLORD TO PERFORM
. All terms, covenants and conditions of this Lease to be performed or observed
by Tenant shall be performed or observed by Tenant at Tenant's sole cost and
expense and without any reduction of rent. If Tenant shall fail to pay any sum
of money, or other Rent, required to be paid by it hereunder and such failure
shall continue for five (5) days after written notice thereof by Landlord or
shall fail to perform any other term of covenant hereunder on its part to be
performed, and such failure shall continue for thirty (30) days after written
notice thereof by Landlord (or such longer grace period as shall be provided
under Paragraph 24), Landlord, without waiving or releasing Tenant from any
obligation of Tenant hereunder, may, but shall not be obliged to, make any such
payment or perform any such other term or covenant on Tenant's part to be
performed. All sums so paid by Landlord and all necessary costs of such
performance by Landlord together with interest thereon at the rate of the prime
rate of interest per annum as quoted by the Bank of America from the date of
such payment or performance by Landlord, shall be paid (and Tenant covenants to
make such payment) to Landlord within five (5) business days after demand by
Landlord, and Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of nonpayment by Tenant as
in the case of failure by Tenant in the payment of Rent hereunder.

 

ATTORNEYS' FEES
.
 A. In the event that Landlord should bring suit for the possession of the
    Premises, for the recovery of any sum due under this Lease, or because of
    the breach of any provision of this Lease, or for any other relief against
    Tenant hereunder, then all costs and expenses, including reasonable
    attorneys' fees, incurred by Landlord therein shall be paid by Tenant, which
    obligation on the part of Tenant shall be deemed to have accrued on the date
    of the commencement of such action and shall be enforceable whether or not
    the action is prosecuted to judgment.
 B. Should Landlord be named as a defendant in any suit brought against Tenant
    in connection with or arising out of Tenant's occupancy hereunder, Tenant
    shall pay to Landlord its costs and expenses incurred in such suit,
    including reasonable attorney's fees.

WAIVER
. The waiver by either party of the other party's failure to perform or observe
any term, covenant or condition herein contained to be performed or observed by
such waiving party shall not be deemed to be a waiver of such term, covenant or
condition or of any subsequent failure of the party failing to perform or
observe the same or any other such term, covenant or condition therein
contained, and no custom or practice which may develop between the parties
hereto during the Term hereof shall be deemed a waiver of, or in any way affect,
the right of either party to insist upon performance and observance by the other
party in strict accordance with the terms hereof.
NOTICES
. All notices, demands, requests, advices or designations which may be or are
required to be given by either party to the other hereunder shall be in writing.
All notices, demands, requests, advices or designations by Landlord to Tenant
shall be sufficiently given, made or delivered if personally served on Tenant by
leaving the same at the Premises or if sent by United States certified or
registered mail, postage prepaid or by a reputable same day or overnight courier
service addressed to Tenant at:
34801 CAMPUS DRIVE, FREMONT, CA 94555
. All notices, demands, requests, advices or designations by Tenant to Landlord
shall be sent by United States certified or registered mail, postage prepaid,
addressed to Landlord at its offices at:
PEERY/ARRILLAGA, 2560 MISSION COLLEGE BLVD., SUITE 101, SANTA CLARA, CA 95054
. Each notice, request, demand, advice or designation referred to in this
Paragraph shall be deemed received on the date of the personal service or
receipt or refusal to accept receipt of the mailing thereof in the manner herein
provided, as the case may be. Either party shall have the right, upon ten (10)
days written notice to the other, to change the address as noted herein;
however, Landlord shall send Tenant notices to only one address .
EXAMINATION OF LEASE
. Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for a lease, and this instrument is not
effective as a lease or otherwise until its execution and delivery by both
Landlord and Tenant.
DEFAULT BY LANDLORD
. Landlord shall not be in default unless Landlord fails to perform obligations
required of Landlord within a reasonable time, but in no event earlier than (30)
days after written notice by Tenant to Landlord and to the holder of any first
mortgage or deed of trust covering the Premises whose name and address shall
have heretofore been furnished to Tenant in writing, specifying wherein Landlord
has failed to perform such obligations; provided, however, that if the nature of
Landlord's obligations is such that more than thirty (30) days are required for
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion.
CORPORATE AUTHORITY
. If Tenant is a corporation (or a partnership), each individual executing this
Lease on behalf of said corporation (or partnership) represents and warrants
that he is duly authorized to execute and deliver this Lease on behalf of said
corporation (or partnership) in accordance with the by-laws of said corporation
(or partnership in accordance with the partnership agreement) and that this
Lease is binding upon said corporation (or partnership) in accordance with its
terms. If Tenant is a corporation, Tenant shall, within thirty (30) days after
execution of this Lease, deliver to Landlord a certified copy of the resolution
of the Board of Directors of said corporation authorizing or ratifying the
specific execution of this Lease by the individual executing said Lease. In lieu
of said corporate resolution, Tenant may provide Landlord with an outside legal
opinion stating that the party executing this Lease on behalf of Tenant is
authorized to do so by the Board of Directors.

 

LIMITATION OF LIABILITY
. In consideration of the benefits accruing hereunder, Tenant and all successors
and assigns covenant and agree that, in the event of any actual or alleged
failure, breach or default hereunder by Landlord:

(a) the sole and exclusive remedy shall be against Landlord's interest in the
Premises leased herein;

(b) no partner of Landlord shall be sued or named as a party in any suit or
action (except as may be necessary to secure jurisdiction of the partnership);

(c) no service of process shall be made against any partner of Landlord (except
as may be necessary to secure jurisdiction of the partnership);

(d) no partner of Landlord shall be required to answer or otherwise plead to any
service of process;

(e) no judgment will be taken against any partner of Landlord;

(f) any judgment taken against any partner of Landlord may be vacated and set
aside at any time without hearing;

(g) no writ of execution will ever be levied against the assets of any partner
of Landlord;

(h) these covenants and agreements are enforceable both by Landlord and also by
any partner of Landlord.

Tenant agrees that each of the foregoing covenants and agreements shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by statute or at common law.

SIGNS
. No sign, placard, picture, advertisement, name or notice shall be inscribed,
displayed or printed or affixed on or to any part of the outside of the Building
or any exterior windows of the Building without the written consent of Landlord
first had and obtained and Landlord shall have the right to remove any such
sign, placard, picture, advertisement, name or notice without notice to Tenant
and at the expense of Tenant. If Tenant is allowed to print or affix or in any
way place a sign in, on, or about the Premises, upon expiration or other sooner
termination of this Lease, Tenant at Tenant's sole cost and expense shall both
remove such sign and repair all damage in such a manner as to restore all
aspects of the appearance of the Premises to the condition prior to the
placement of said sign.

All approved signs or lettering on outside shall be printed, painted, affixed or
inscribed at the expense of Tenant by a person approved of by Landlord.

Tenant shall not place anything or allow anything to be placed near the glass of
any window, door partition or wall which may appear unsightly from outside the
Premises.

CONSENT
. Whenever the consent of one party to the other is required hereunder, such
consent shall not be unreasonably withheld.
AUTHORITY TO EXECUTE
. The parties executing this Lease Agreement hereby warrant and represent that
they are properly authorized to execute this Lease Agreement and bind the
parties on behalf of whom they execute this Lease Agreement and to all of the
terms, covenants and conditions of this Lease Agreement as they relate to the
respective parties hereto.
HAZARDOUS MATERIALS
. Landlord and Tenant agree as follows with respect to the existence or use of
"Hazardous Materials" (as defined herein) on, in, under or about the Premises
and real property located beneath said Premises and the Common Areas of the
Parcel, which includes the entire parcel of land on which the Premises are
located as shown in Green on
Exhibit A
attached hereto (hereinafter collectively referred to as the "Property"):

A. As used herein, the term "Hazardous Materials" shall mean any material,
waste, chemical, mixture or byproduct which is or hereafter is defined, listed
or designated under Environmental Laws (defined below) as a pollutant, or as a
contaminant, or as a toxic or hazardous substance, waste or material, or any
other unwholesome, hazardous, toxic, biohazardous, or radioactive material,
waste, chemical, mixture or byproduct, or which is listed, regulated or
restricted by any Environmental Law (including, without limitation, petroleum
hydrocarbons or any distillates or derivatives or fractions thereof,
polychlorinated biphenyls, or asbestos). As used herein, the term "Environmental
Laws" shall mean any applicable Federal, State of California or local government
law (including common law), statute, regulation, rule, ordinance, permit,
license, order, requirement, agreement, or approval, or any determination,
judgment, directive, or order of any executive or judicial authority at any
level of Federal, State of California or local government (whether now existing
or subsequently adopted or promulgated) relating to pollution or the protection
of the environment, ecology, natural resources, or public health and safety.

B. Tenant shall obtain Landlord's written consent, which may be withheld in
Landlord's discretion, prior to the occurrence of any Tenant's Hazardous
Materials Activities (defined below); provided, however, that Landlord's consent
shall not be required for normal use in compliance with applicable Environmental
Laws of customary household and office supplies (Tenant shall first provide
Landlord with a list of said materials use), such as mild cleaners, lubricants
and copier toner. As used herein, the term "Tenant's Hazardous Materials
Activities" shall mean any and all use, handling, generation, storage, disposal,
treatment, transportation, release, discharge, or emission of any Hazardous
Materials on, in, beneath, to, from, at or about the Property, in connection
with Tenant's use of the Property, or by Tenant or by any of Tenant's agents,
employees, contractors, vendors, invitees, visitors or its future subtenants or
assignees. Tenant agrees that any and all Tenant's Hazardous Materials
Activities shall be conducted in strict, full compliance with applicable
Environmental Laws at Tenant's expense, and shall not result in any
contamination of the Property or the environment. Tenant shall not discharge any
Hazardous Materials in the plumbing, sewer and/or storm drains in the Premises
and/or Parcel. Tenant agrees to provide Landlord with prompt written notice of
any spill or release of Hazardous Materials at the Property during the term of
the Lease of which Tenant becomes aware, and further agrees to provide Landlord
with prompt written notice of any violation of Environmental Laws in connection
with Tenant's Hazardous Materials Activities of which Tenant becomes aware. If
Tenant's Hazardous Materials Activities involve Hazardous Materials other than
normal use of customary household and office supplies, Tenant also agrees at
Tenant's expense: (i) to install such Hazardous Materials monitoring, storage
and containment devices as Landlord reasonably deems necessary (Landlord shall
have no obligation to evaluate the need for any such installation or to require
any such installation); (ii) provide Landlord with a written inventory of such
Hazardous Materials, including an update of same each year upon the anniversary
date of the Commencement Date of the Lease ("Anniversary Date"); and (iii) on
each Anniversary Date, to retain a qualified environmental consultant,
acceptable to Landlord, to evaluate whether Tenant is in compliance with all
applicable Environmental Laws with respect to Tenant's Hazardous Materials
Activities. Tenant, at its expense, shall submit to Landlord a report from such
environmental consultant which discusses the environmental consultant's findings
within two (2) months of each Anniversary Date. Tenant, at its expense, shall
promptly undertake and complete any and all steps necessary, and in full
compliance with applicable Environmental Laws, to fully correct any and all
problems or deficiencies identified by the environmental consultant, and
promptly provide Landlord with documentation of all such corrections.

C. Prior to termination or expiration of the Lease, Tenant, at its expense,
shall (i) properly remove from the Property all Hazardous Materials which come
to be located at the Property in connection with Tenant's Hazardous Materials
Activities, and (ii) fully comply with and complete all facility closure
requirements of applicable Environmental Laws regarding Tenant's Hazardous
Materials Activities, including but not limited to (x) properly restoring and
repairing the Property to the extent damaged by such closure activities, and (y)
obtaining from the local Fire Department or other appropriate governmental
authority with jurisdiction a written concurrence that closure has been
completed in compliance with applicable Environmental Laws. Tenant shall
promptly provide Landlord with copies of any claims, notices, work plans, data
and reports prepared, received or submitted in connection with any such closure
activities.

D. If Landlord, in its sole discretion, believes that the Property has become
contaminated as a result of Tenant's Hazardous Materials Activities, Landlord in
addition to any other rights it may have under this Lease or under Environmental
Laws or other laws, may enter upon the Property and conduct inspection, sampling
and analysis, including but not limited to obtaining and analyzing samples of
soil and groundwater, for the purpose of determining the nature and extent of
such contamination. Tenant shall promptly reimburse Landlord for the costs of
such an investigation, including but not limited to reasonable attorneys' fees
Landlord incurs with respect to such investigation, that discloses Hazardous
Materials contamination for which Tenant is liable under this Lease.
Notwithstanding the above, Landlord may, at its option and in its sole and
absolute discretion, choose to perform remediation and obtain reimbursement for
cleanup costs as set forth herein from Tenant. Any cleanup costs incurred by
Landlord as the result of Tenant's Hazardous Materials Activities shall be
reimbursed by Tenant within thirty (30) days of presentation of written
documentation of the expense to Tenant by Landlord. Such reimbursable costs
shall include, but not be limited to, any reasonable consultant and attorney
fees incurred by Landlord. Tenant shall take all actions necessary to preserve
any claims it has against third parties, including, but not limited to, its
insurers, for claims related to its operation, management of Hazardous Materials
or contamination of the Property. Except as may be required of Tenant by
applicable Environmental Laws, Tenant shall not perform any sampling, testing,
or drilling to identify the presence of any Hazardous Materials at the Property,
without Landlord's prior written consent which may be withheld in Landlord's
discretion. Tenant shall promptly provide Landlord with copies of any claims,
notices, work plans, data and reports prepared, received or submitted in
connection with any sampling, testing or drilling performed pursuant to the
preceding sentence.

E. Tenant shall indemnify, defend (with legal counsel acceptable to Landlord,
whose consent shall not unreasonably be withheld) and hold harmless Landlord,
its employees, assigns, successors, successors-in-interest, agents and
representatives from and against any and all claims (including but not limited
to third party claims from a private party or a government authority),
liabilities, obligations, losses, causes of action, demands, governmental
proceedings or directives, fines, penalties, expenses, costs (including but not
limited to reasonable attorneys', consultants' and other experts' fees and
costs), and damages, which arise from or relate to: (i) Tenant's Hazardous
Materials Activities; (ii) any Hazardous Materials contamination caused by
Tenant prior to the Commencement Date of the Lease; or (iii) the breach of any
obligation of Tenant under this Paragraph 44 (collectively, "Tenant's
Environmental Indemnification"). Tenant's Environmental Indemnification shall
include but is not limited to the obligation to promptly and fully reimburse
Landlord for losses in or reductions to rental income, and diminution in fair
market value of the Property. Tenant's Environmental Indemnification shall
further include but is not limited to the obligation to diligently and properly
implement to completion, at Tenant's expense, any and all environmental
investigation, removal, remediation, monitoring, reporting, closure activities,
or other environmental response action (collectively, "Response Actions").
Tenant shall promptly provide Landlord with copies of any claims, notices, work
plans, data and reports prepared, received or submitted in connection with any
Response Actions.

As evidenced by their initials set forth immediately below, Tenant acknowledges
that Landlord has provided Tenant with copies of the environmental reports
listed on Exhibit C ("Reports"), and Tenant acknowledges that Tenant and
Tenant's experts (if any) have had ample opportunity to review such reports and
that Tenant has satisfied itself as to the environmental conditions of the
Property and the suitability of such conditions for Tenant's intended use of the
Property. To the best of Landlord's knowledge as of the date of this Lease,
except as noted in said Reports, no additional on site Hazardous Materials
contamination exist on the Property; however, Landlord shall have no obligation
to further investigate.

Initial: ____________ Initial: _____________

Tenant Landlord

It is agreed that the Tenant's responsibilities related to Hazardous Materials
will survive the expiration or termination of this Lease and that Landlord may
obtain specific performance of Tenant's responsibilities under this
Paragraph 44.

 

BROKERS
. Tenant represents and warrants that it has not dealt with any real estate
brokers, agents, or finders in connection with the original Term of this Lease,
and knows of no real estate broker, agent or finder who is entitled to a
commission in connection with this Lease, except as follows: Randy Scott of
Cornish & Carey Oncor International ("Cornish & Carey"), whose commission shall
be paid by Landlord in accordance with Landlord's standard commission policy and
schedule ("Lease Commission"). Tenant agrees to defend, protect, indemnify and
hold Landlord harmless from and against all claims for brokerage commissions,
finder's fees, and other compensation made by any other broker, agent, or finder
as consequence of the Tenant's actions or dealings with such other broker, agent
or finder. The parties hereto acknowledge that Landlord will not pay an
additional Lease Commission to Randy Scott, Cornish & Carey or to any broker in
the event the original Term of this Lease is extended or the square footage
leased hereunder is increased for any reason whatsoever.

In the event this Lease is terminated early, for any reason whatsoever
(excluding, however a termination resulting from Paragraphs 26 ("Destruction")
or 27 ("Eminent Domain"), Tenant agrees to reimburse Landlord for one hundred
percent (100%) of the balance of the unamortized Lease Commission previously
paid by Landlord, that is outstanding as of the early Lease Termination Date.
Said amount shall be paid by Tenant to Landlord by the Lease Termination Date,
and/or Landlord may, at its option, deduct part or all of said unamortized Lease
Commission from Tenant's Security Deposit.

 

ASSOCIATION DUES
: The Premises leased hereunder is part of the Ardenwood Property Owner's
Association (the "Association"), and is subject to Association Dues to fund the
cost of the Association's obligations and expenses as authorized under said
Agreement. As of the date of this Lease, Tenant's current prorata share of the
Association Dues is currently estimated at $9.89 per month and is subject to
adjustment as provided for by said Association. Said Association Dues are
payable by Tenant to Landlord as Additional Rent on a monthly basis throughout
the Term of this Lease. Tenant understands that it will not be a direct member
of the Association.

 

MISCELLANEOUS AND GENERAL PROVISIONS
.
Use of Building Name
. Tenant shall not, without the written consent of Landlord, use the name of the
building for any purpose other than as the address of the business conducted by
Tenant in the Premises.
Choice of Law; Severability
. This Lease shall in all respects be governed by and construed in accordance
with the laws of the State of California. If any provision of this Lease shall
be invalid, unenforceable or ineffective for any reason whatsoever, all other
provisions hereof shall be and remain in full force and effect.
Definition of Terms
. The term "Premises" includes the space leased hereby and any improvements now
or hereafter installed therein or attached thereto. The term "Landlord" or any
pronoun used in place thereof includes the plural as well as the singular and
the successors and assigns of Landlord. The term "Tenant" or any pronoun used in
place thereof includes the plural as well as the singular and individuals,
firms, associations, partnerships and corporations, and their and each of their
respective heirs, executors, administrators, successors and permitted assigns,
according to the context hereof, and the provisions of this Lease shall inure to
the benefit of and bind such heirs, executors, administrators, successors and
permitted assigns.

The term "person" includes the plural as well as the singular and individuals,
firms, associations, partnerships and corporations. Words used in any gender
include other genders. If there be more than one Tenant the obligations of
Tenant hereunder are joint and several. The paragraph headings of this Lease are
for convenience of reference only and shall have no effect upon the construction
or interpretation of any provisions hereof.

Time Of Essence
. Time is of the essence of this Lease and of each and all of its provisions.
Quitclaim
. At the expiration or earlier termination of this Lease, Tenant shall execute,
acknowledge and deliver to Landlord, within ten (10) days after written demand
from Landlord to Tenant, any quitclaim deed or other document required by any
reputable title company, licensed to operate in the State of California, to
remove the cloud or encumbrance created by this Lease from the real property of
which Tenant's Premises are a part.
Incorporation of Prior Agreements; Amendments
. This instrument along with any exhibits and attachments hereto constitutes the
entire agreement between Landlord and Tenant relative to the Premises and this
agreement and the exhibits and attachments may be altered, amended or revoked
only by an instrument in writing signed by both Landlord and Tenant. Landlord
and Tenant agree hereby that all prior or contemporaneous oral agreements
between and among themselves and their agents or representatives relative to the
leasing of the Premises are merged in or revoked by this agreement.
Recording
. Neither Landlord nor Tenant shall record this Lease or a short form memorandum
hereof without the consent of the other.
Amendments for Financing
. Tenant further agrees to execute any reasonable amendments required by a
lender to enable Landlord to obtain financing, so long as Tenant's rights
hereunder are not substantially affected.
Clauses, Plats and Riders
. Clauses, plats and riders, if any, signed by Landlord and Tenant and endorsed
on or affixed to this Lease are a part hereof.

|
|
|
|
|
|
(This Space Left Blank Intentionally)

|
|
|
|
|

Diminution of Light, Air or View
. Tenant covenants and agrees that no diminution or shutting off of light, air
or view by any structure which may be hereafter erected (whether or not by
Landlord) shall in any way affect this Lease, entitle Tenant to any reduction of
Rent hereunder or result in any liability of Landlord to Tenant.

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the day and year last written below.

 

LANDLORD:  

TENANT:  

JOHN ARRILLAGA SURVIVOR'S TRUST
 
 

PROTEIN DESIGN LABS, INC.
a Delaware corporation
 

By _____________________________________
John Arrillaga, Trustee
 
 

By _____________________________________
Douglass O. Ebersole, Senior Vice President,
Legal and Licensing
 

Date _____________________________________
 
 

Date _____________________________________
 
 

RICHARD T. PEERY SEPARATE
PROPERTY TRUST
 
 


By _____________________________________
Richard T. Peery, Trustee
 
Date: _____________________________

 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------


